Citation Nr: 0608792	
Decision Date: 03/27/06    Archive Date: 04/04/06

DOCKET NO.  99-25 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include depression and anxiety.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from August 1973 to August 
1979, and from October 1984 to February 1985.  He had other 
reserve service between his two periods of active duty and 
thereafter until 1989.  

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in October 2004, it was remanded to 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia, for additional development.  The case is 
now before the Board for final appellate consideration.


FINDING OF FACT

The preponderance of the competent medical evidence indicates 
that the veteran's current psychiatric condition, major 
depression, is not related to his active duty.  


CONCLUSION OF LAW

Entitlement to service connection for a psychiatric disorder, 
to include depression and anxiety, is not warranted.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in March 2003 and November 
2004; a rating decision in September 1999; a statement of the 
case in November 1999; and  supplemental statements of the 
case in March 2000, April 2003, March 2004 and October 2005.  
These documents discussed specific evidence, the particular 
legal requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005); see also Dingess v. Nicholson, No. 01-1917, 
__ Vet. App. __, 2006 WL 519755 (Vet. App. Mar. 3, 2006).  
Thus, VA has satisfied its duty to notify the appellant.

Also, VA has obtained all relevant, identified, and available 
evidence and has notified the appellant of any evidence that 
could not be obtained.  The appellant has not referred to any 
additional, unobtained, available, relevant evidence.  VA has 
also obtained a medical examination.  VA has satisfied both 
the notice and duty to assist provisions of the law.

A claimant with active service may be granted service 
connection for disease or disability either incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.  

The disease entity for which service connection is sought 
must be "chronic" as opposed to merely "acute and transitory" 
in nature.  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  Where the fact of chronicity in 
service is not adequately supported then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski , 2 Vet. App. 492, 
494 (1992).

The weight the Board places on a medical professional's 
opinion depends on factors such as the reasoning employed by 
the medical professional and whether or not, and the extent 
to which, he or she reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
Further, it is the Board's responsibility to make such 
determinations.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 
(1993) ("It is the responsibility of the BVA to assess the 
credibility and weight to be given the evidence") (citing 
Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the 
probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches; as is true of 
any evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

Based on a thorough review of the record, the preponderance 
of the evidence is against the veteran's claim.  The 
preponderance of the evidence demonstrates that the veteran's 
current diagnosis of depression is unrelated to his single 
diagnosis of anxiety during service.  

The veteran's service medical records include a psychiatric 
finding, an August 1977 clinical record cover sheet 
diagnosing acute anxiety reaction.  The remainder of the 
veteran's service medical records, including those from his 
Air National Guard/Air Force Reserve service, are negative 
for pertinent complaints, symptoms, findings, or diagnoses.  

Current diagnoses of major depression, depression, and 
reactive depression are documented by a March 2005 VA 
examination report, an August 2003 opinion from a VA 
registered nurse (RN), and various VA and private treatment 
reports.  

Medical evidence in support of the veteran's claim consists 
of the August 2003 opinion from the VA RN.  The veteran began 
receiving treatment at the Mental Health Clinic in May 2002.  
The RN and the veteran's VA psychiatrist had diagnosed him 
with major depressive disability and obsessive personality 
disorder.  According to the veteran, he had suffered major 
depression and hospitalization for anxiety while on active 
duty.  His job during active duty caused him to experience 
traumatic events that contributed to his anxiety and 
depression.  He felt very little support and continued to 
experience recurrences of depression and anxiety and 
gradually developed traits of obsessive personality disorder.  
She noted that "[w]e" believed that the symptoms that led 
to the veteran's present condition began while he was on 
active duty and had persisted since that time.  

Evidence against the veteran's claim includes a May 2000 VA 
outpatient progress note, signed by a VA staff psychiatrist.  
The veteran asked the staff psychiatrist if his endogenous 
depression was service-connected.  The staff psychiatrist 
explained that it was not.  

In addition, the report of the March 2005 VA examination 
weighs against the veteran's claim.  The report provides that 
it was written by a VA psychologist who had thoroughly 
reviewed the veteran's claims file, including the August 2003 
letter from the VA RN.  The report sets forth a detailed 
review of the veteran's own history and the medical records 
in the claims file.  The earliest post-service evidence of 
psychiatric treatment or diagnosis was a 1998 diagnosis of 
depression secondary to recovery from alcohol and drug 
dependence.  

The VA examiner stated that the RN was not medically 
qualified to render diagnoses and did not cite any clinical 
evidence independent of the veteran's self-reported history.  
The VA examiner stated that he gave little credence to the 
RN's opinion.  It was not on official VA letterhead and there 
was no corresponding statement from the veteran's VA 
psychiatrist.  

The Axis I diagnosis was major depression by history and poly 
substance abuse by history.  The examiner stated that he did 
not find obvious clinical evidence of depression but would 
not quibble with this diagnosis.  There was, however, no 
evidence of record to support a psychiatric diagnosis related 
to the veteran's military service.  There was a single 
episode of medication for anxiety obviously related to anger 
and agitation and no evidence of any other treatment, or 
attempt to seek treatment, for the next 23 years.  Further, 
anxiety and depression were not causally related in the 
scientific literature.  The evidence was heavily weighted 
against a finding that the veteran's current diagnosis of 
depression was caused by his military service.  It was 
unlikely that the veteran's current diagnosis of depression 
was caused by his military service.  

The Board finds that the March 2005 examination report 
outweighs the August 2003 opinion.  The March 2005 opinion 
was made by a psychologist, not a nurse.  It was based on a 
review of the veteran's complete medical record, including 
his service medical records, and the August 2003 opinion.  It 
includes references to medical findings set forth in the 
veteran's service medical records and post-service medical 
records.  This fact is particularly important, in the Board's 
judgment, as the references make for a more convincing 
rationale.  By contrast, the August 2003 opinion appears to 
rely on a self-reported service medical history that is not 
corroborated by the veteran's service medical records.  

The lapse of time between the veteran's separation from 
military duty and his initial post-service diagnosis of 
depression also weighs against his claim.  The United States 
Court of Appeals for the Federal Circuit has determined that 
a significant lapse in time between service and post-service 
medical treatment may be considered as part of the analysis 
of a service connection claim.  See generally Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).

As a layperson, the veteran is not competent to provide an 
opinion requiring medical knowledge, such as a question of 
medical causation.  Espiritu, supra.  As a result, his own 
assertions do not constitute competent medical evidence that 
his psychiatric condition is related to his service.  During 
a January 2000 hearing, the veteran testified that he had 
lied when he denied a psychiatric disorder during Air 
National Guard/Air Force Reserve entrance examinations in 
order to be accepted.  This admission of past false 
statements to the federal government does not increase the 
veteran's credibility.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application and 
the claim must be denied.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for a psychiatric disorder, to include 
depression and anxiety, is denied.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


